     Case 1:19-cv-00330-NONE-JLT Document 37 Filed 07/07/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN WESLEY WILLIAMS,                               1:19-cv-00330 NONE JLT (PC)

12                       Plaintiff,                       ORDER GRANTING PLAINTIFF’S
                                                          MOTIONS TO AMEND
13           v.
14    THOMPSON, et al.,                                   (Docs. 30, 33)

15                       Defendants.
16

17          In this prisoner civil rights action, Plaintiff proceeds on a First Amendment retaliation

18   claim against defendants Thompson, Houston, Shoemaker, Castalas, and Hawthorne; an Eighth
19   Amendment deliberate indifference claim against defendants Thompson, Houston, Shoemaker; an
20
     Eighth Amendment medical indifference claim against defendants Robinson, Castalas, and Perez;
21
     and an Eighth Amendment excessive force claim against defendants Scalley, Castalas, and Perez.
22
     Because Plaintiff is proceeding in forma pauperis, service was ordered by the United States
23
     Marshal, and waivers for service have since been returned executed for Scalley, Houston,
24

25   Hawthorne, Shoemaker, and Thompson. (Docs. 26-28.) These defendants have now appeared in

26   this action by filing an answer. (Doc. 29.)
27          The waivers for the remaining three defendants (Robinson, Castalas, and Perez) were
28
     returned unexecuted. (Docs. 30, 33.) The Litigation Coordinator at California State Prison in

                                                      1
     Case 1:19-cv-00330-NONE-JLT Document 37 Filed 07/07/20 Page 2 of 2

 1   Corcoran, California could not accept service for Castalas because neither of the two employees
 2   by that last name were on duty at the time of the allegations; could not accept service for
 3
     defendant Perez because there are multiple staff members with that last name; and could not
 4
     accept service for defendant Robinson because they were unable to identify this individual.
 5
               Plaintiff has now submitted two motions that seek to clarify the names of the three
 6

 7   unserved defendants.1 For defendant Castalas, Plaintiff submits documentation identifying this

 8   individual as Officer “Cristales.” (Doc. 30.) For defendant Robinson, Plaintiff submits

 9   documentation identifying this individual as Registered Nurse “C. Rabaino.” (Doc. 33.) The
10
     Court will construe Plaintiff’s “motions for clarification” as motions to amend his complaint and
11
     will grant them accordingly.
12
               Accordingly, the Court GRANTS Plaintiff’s motions to amend the complaint (Docs. 30,
13
     33). Cristales shall be substituted in for defendant Castalas, and C. Rabaino shall be substituted in
14

15   for defendant Robinson.

16

17   IT IS SO ORDERED.
18
           Dated:    July 7, 2020                                /s/ Jennifer L. Thurston
19                                                        UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28
     1
         Plaintiff does not provide further information to identify defendant Perez.

                                                        2
